DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Griffith et al. (U.S. 10,690,288) in view of Miyajima Atsuo (JPH11291361).  Griffith et al. teaches a pressure vessel manufacturing method comprising molding a resin tubular body that connects one vessel main body and another vessel main body to each other (col. 6 lines 1-62, molding the tubular body; {paragraph col. 7 lines 11-28], connecting the main bodies), with a pleated part formed at least at part of the tubular body .
Griffith et al. discloses the claimed invention except for the step of pressuring an inside of the tubular body and the height of the first pleats being smaller than a height of the second pleats.  Miyajima Atsuo teaches that it is known to pressurize the inside of the tubular body and provide first pleats which are smaller than the height of the second pleats (see paragraph [0005] and figures 6 and 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Griffith et al. with the step of pressurizing the inside of the tubular body, as taught by Miyajima Atsuo, in order to prevent collapsing of the interior prior to hardening.  It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Griffith et al. with the first pleats being smaller than the second pleats, as taught by Miyajima Atsuo, in order to direct the manner and location at which the tubing folds.

Regarding claim 2, an amount of a pressure applied to pressurize the inside of the tubular body is set such that the first pleats after heating form a curved part extending along the reinforcing part, as taught by Miyajima Atsuo.

Regarding claim 3, in said pressurizing, a pressure applied to pressurize the inside of the tubular body is set such that the first pleats after said heating are smoothened and have a linear shape in a cross section (as shown at lead line 14 of Miyajima Atsuo).

.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Miyajima Atsuo does not disclose any first pleats which are smaller in height than second pleats, and that Miyajima Atsuo discloses not pleats at the portion considered as first pleats.  The examiner disagrees with this position.  Similar to what is shown in Applicant’s drawings, Miyajima Atsuo shows a first pleat section slightly above lead line 14 in figure 3 and a second pleat section at lead lines 12 and 13 in figure 3.  While the lower most portion of the wall shown in figures 1-3 is smooth, the portion that extends upwardly on either side of the smooth portion has pleats that are smaller in size than the pleats at the upper most part of the wall shown in figures 1-3.  See reproduced figure below.

    PNG
    media_image1.png
    185
    322
    media_image1.png
    Greyscale

The limitations of claims 3 and 4 are addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736